Case 2:19-cv-07113-CLP Document 18-1 Filed 03/29/21 Page 1 of 6 PageID #: 98




                                   SETTLEMENT AGREEMENT

      This Agreement and Release ("Agreement") sets forth the mutual understanding between
  CESAR O. FUENTES(hereinafter referred to as "Plaintiff") and GGNGJG ENTERPRISES,
  Inc. and VITO RASTELLI and JAMES GIACCONE (collectively hereinafter referred to as
  "Defendants")regarding PlaintifPs employment by Defendants and the settlement ofall wage and
  hour claims she has or may have against Defendants.Plaintiffand Defendants may each be referred
  to as a "Party," or together, be referred to herein as the "Parties."

        WHEREAS,Plaintifffiled a case against Defendants in the United States District Court,
 Eastern District ofNew York,entitled Fuentes v, GGNGJG Enterprises,Inc. d/b/a Riella's
 Homestyle, Vito Rasteili and James Giaccone, 19-cv-07113(LDH)(CLP) (the "Action"),
 alleging violations under the Fair Labor Standards Act("FLSA")and New York Labor Law
 ("NYLL")and the Wage Theft Prevention Act("WTPA");

           WHEREAS,Defendants, without any concession or admission of unlawful conduct,
  liability, fault or wrongdoing,now desire to avoid further litigation and, by this Agreement,
  intend to resolve all matters raised in the Lawsuit and any and all claims and comiterclaims
  which were asserted by the Parties therein, including wage and wage-related claims arising under
  federal or state law;

        NOW, THEREFORE, in consideration of the mutual promises contained in this
 Agreement, Plaintiff and Defendants, each having been represented by counsel, have
 independently concluded that it is in their respective best interests to do so, agree as follows:

         1.      Consideration

         A.       In consideration for Plaintiff's agreement to fully release any and all claims
  asserted in the Lawsuit,including but not limited to Plaintiffs FLSA and NYLL claims and WTPA
 claims, and for the issuance ofIRS Form W-9's from Plaintiffs counsel. Defendants agree to pay
 tiie total gross sum of$78,000.00(the "Settlement Amoimt")apportioned as follows;

                 a.     One check in the amount of 13,000.00, without withholdings, within thirty
         days ofjudicial approval, made payable to "Moser Law Firm,P.C., as attorneys"
         wliich sum shall be reflected on an IRS Form 1099 issued to the Moser Law Firm,P.C.;

                 b. . One check on the first of the month following the initial check, and for
         four additional months, until the Settlement Amount is fully paid.

                c.     Plaintiff shall receive 2/3 ofthe total settlement amount, or $52,000.00,
         one third ofthe settlement amount($26,000.00) will be apportioned to attorneys' fees
         and costs.

        Said checks shall be delivered to Moser Law Firm,P.C.,5 E.Main Street, Huntington,
 NY 11743. Plaintiff agrees to be responsible to pay any taxes owed pertaining to any 1099
 payments made by Defendants. Plaintiff agrees and acknowledges that Defendants and their
 counsel have not made any representations to Plaintiff regarding the tax consequences of any
Case 2:19-cv-07113-CLP Document 18-1 Filed 03/29/21 Page 2 of 6 PageID #: 99




   payments or amoimts received by Plaintiff pursuant to this Agreement. Plaintiff agrees to
   indemnify Defendants against the payment ofany taxes, interest, penalties, and other liabilities or
   costs that may be assessed upon any 1099 payments made by Defendants.
          2.      Dismissal of Claims

          The Parties shall execute the Stipulation of Dismissal, with Prejudice, attached hereto as
  Exhibit A, which either party may file with the Court within seven(7)days ofreceiving an Order
  approving the settlement by the Court. The Court shall retain jurisdiction to enforce this
  Agreement. Plaintiff shall file a motion seeking the Court's approval of this agreement. This
  agreement is contingent upon the Court's approval ofthis settlement agreement.
          3.     Release

          In consideration ofthe promises made by Defendants in this Agreement,including payment
  of the Settlement Amount, Plaintiff releases and forever discharges Defendants fiom all claims
  raised in the Lawsuit,including those arising under the Fair Labor Standards Act and/or the New
  York Labor Law. Plaintiff agrees that he is waiving all clanns he could have asserted against
  Defendants under the Fair Labor Standards Act and New York Labor Law, including, but not
  limited to, claims for minimmn wage, overtime, spread of hours, commissions, tips or gratuities,
  and all claims arising under the Wage Theft Prevention Act.

         Moreover, Plaintiff understands and agrees that he may not reinstate the claims that
  Plaintiff brought in the Lawsuit,or use this Agreement as evidence in, or as the subject matter of,
  any future lawsuit or proceeding against Defendants,except in an action instituted by either party
  alleging a breach ofthis Agreement. Plaintifffurther acknowledges and agrees that the Release is
 an essential and material term of this Agreement and that no settlement could have been reached
 by the Parties without this term.

         4.     Non-Disparaeement.

         The parties agree not to disparage, demean, defame, or say anjdhing negative about the
 other party, unless compelled by law; however,the parties may make truthful statements about the
 employment relationship. Ifasked for a reference. Defendants shall indicate the dates the Plaintiff
 worked, his last position, and further indicate that it is company policy not to release any further
 information.

         5.     Non-Admission of Wrongdninp

        Defendants deny each and every allegation of wrongdoing, including, but not limited to,
 the allegations and statements contained in the pleadings, proceeding, document or statement
 whatsoever by or on behalf of Plaintiff against Released Parties. Neither the maVing of this
 Agreeinent nor anything contained herein shall be construed or considered in any way to be an
 admission by Defendants of guilt or noncompliance with the FLSA,NYLL or WTPA.
Case 2:19-cv-07113-CLP Document 18-1 Filed 03/29/21 Page 3 of 6 PageID #: 100




             6.     Modifications

             No amendment,change or modification ofthis Agreement shall be effective unless it is in
  writing and signed by the Parties.

             7.     Full Knowledge. Consent. And Voluntary Signing

             Each signatory to this Agreement hereby warrants and represents that:
        a.          He or she is competent, as a matter oflaw,to enter into this Agreement;

        b.          he or she has, by this Agreement, been consulted with an attorney before signing
                    this Agreement;

        c.          he or she has relied on her own judgment and that of counsel regarding the
                    consideration for and language ofthis Agreement;
        d.          he or she has been given a reasonable period oftime to consider this Agreement;
        e.          he or she understands this document and has obtained answers to any questions
                    which she has raised about the document;

        f.          no statements made by any other Party have in any way coerced or unduly
                    influenced him or her to execute this Agreement.

        g.          Each signatory to this Agreement is competent to effect a knowing and volmitary
                    release of claims, as contained herein, and to enter into this Agreement. Each
                    signatory affirms that he or she is not affected or impaired by illness, use ofalcohol,
                    drugs, medication or other substances or otherwise impaired. To the contrary, each
                    signatory confirms that he or she has a clear and complete understanding of this
                    Agreement.

        h.         Plaintifffurther affirms that he or she is not party to any bankruptcy, lien, creditor-
                   debtor or other proceeding which would impair her rights to settle claims,to waive
                   all claims and to indemnify Defendants from any claims by or relating to Plaintiff.

         8.        Severabilitv

        To the extent that a court of competent jurisdiction holds that any portion of this
  Agreement, other than the terms in Section 3 (entitled "Release") and the terms in Section 1
 (entitled "Consideration"), is invalid or legally imenforceable,the Parties agree that the remaining
  portions shall not be affected and shall be given full force and effect.

         9.        Counterparts
Case 2:19-cv-07113-CLP Document 18-1 Filed 03/29/21 Page 4 of 6 PageID #: 101




           This Agreement may be executed in one or more counterparts, each of which shall be
   deemed an original, but all of which together shall constitute one and the same instrument. Fax,
   electronic, or ,pdfsignatures shall be deemed original copies for the purposes ofthis Agreement.
          10.     Resolution ofDisputes.

          The Court shall retain jurisdiction to resolve any disputes arising hereunder.

          11.     No Waiver.

          Failure to insist on compliance with any term, covenant or condition contained in this
   Agreement shall not be deemed a waiver ofthat term,covenant or condition,nor shall any waiver
   or relinquishment ofany right or power contained in this Agreement at any one time or more times
   be deemed a waiver or relinquishment ofany right or power at any other time or times.
          12.    Entire Agreement

          The Parties agree that this Agreement shall be construed and enforced in accordance with
  the laws ofthe State of New York. The Parties further agree that this Agreement along with the
   Stipulation ofDismissal attached as Exhibit A sets forth the entire agreement between the Parties
  and supersedes any written or oral understanding, promise, or agreement directly or indirectly
  related to the subject matter of this Agreement, which is not referred to and incorporated in this
  Agreement. PlaintifP acknowledges that she has not been induced to enter this Agreement and has
  not executed this Agreement in reliance upon any promises, warranties, representations or
  statements except as specifically set forth in tlie Agreement,

        This Agreement is the product ofmutual negotiations among the parties with the assistance
  ofcounsel and shall not be construed against any party as the primary author ofthe Agreement.

  HAVING ELECTED TO EXECUTE THIS AGREEMENT TO FULFILL THE PROMISES
  AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH 4 ABOVE,
  PLAINTIFF FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
  ENTER INTO THIS AGREEMENT INTENDING TO WAIVE,SETTLE AND RELEASE
  ALL FLSA AND NYLL CLAIMS HE HAS OR MIGHT HAVE AGAINST RELEASED
  PARTIES.
Case 2:19-cv-07113-CLP Document 18-1 Filed 03/29/21 Page 5 of 6 PageID #: 102




   IN WITNESS WHEREOF,the parties hereto knowingly and voluntarily executed this Agreement
   as ofthe date set forth below:


   Dated: 0^/"Z Z-                  ,2021   By: C o r 0 /^UcfTT(°v
                                                 CESAR O.FUENTES


   Dated:                           ,2021
                                                 VITO RASTELLI on behalf of
                                                 GGNGJG ENXmiHSES,Inc.

   Dated:     3/^^                  ^2021
                                                 JAMES
           Case 2:19-cv-07113-CLP Document 18-1 Filed 03/29/21 Page 6 of 6 PageID #: 103

           *
                                                                                                                If
     >s                                                                                                         i
                                                                                                                !

                                                                                                                i
                     abamv mis
                     mmmr                       wm                                                              !
                                                                                                                 I
Ii                                                                                                               i
                                                                                                                 !
     A
     A

                     ^m Wffittm                      Ifes \mtm
                                                    ilfs)                                  wtaSM% wumb te
                                                                                      ani wtefi«8%
                                                                                     sssdi
                      Afr®e8?i*j«a« $to4m s<}!i r£«f^l!)I^^wi
                     Ajg;r®«fi?i€j!fi
                                                                                                                 i
                                                                                                                 !
                                                                                                            I
                     tawssJr ____                 ^.aa?          Sr.
                                                                        CESAR ftTOBWES
                                                                       cesMo.Ftims
           4                                                                     IjjK
                                                                                 r  '?

                      Dm^d;—
                     0««d.-     ZjlZ-
                                Sl'iz.              mi
                                                                         y
                                                                             t
                                                                       wmww^ll m boialfflf
     tf.                                                                OTTOEmWJW&t®.
                                                                       ««W»«TWKWS,Ibs.                               !

                                                   ..M3!                                                             :
                                                                        j/SSSwEcw®
                                                                       WtoGWOCWK"

                           +.



                                                                                                                     :




                                                                                                                         :

                                                                                                                         1
                                                                                                                         !
                                                                                                                         s
                                                                                                                         :

                                                                                                                         :
